Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-14-00142-CV

                                  Flavio ALVAREZ, M.D.,
                                          Appellant

                                              v.

 Martha G. GARCIA, Judith Rocha, Rosalinda Gonzales, Sylvia Gonzales, Minerva Gonzales,
            Individually and as Heirs of the Estate of Dalia Hernandez, Deceased,
                                           Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-10242
                      Honorable John D. Gabriel, Jr., Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and this cause is REMANDED to the trial court for the entry of the judgment
applying the percentage settlement credit calculated in accordance with this opinion. It is
ORDERED that appellant, Flavio Alvarez, M.D., recover his costs of this appeal from the
appellees, Martha G. Garcia, Judith Rocha, Rosalinda Gonzales, Sylvia Gonzales, Minerva
Gonzales, and the Estate of Dalia Hernandez, Deceased.

       SIGNED November 26, 2014.


                                               _____________________________
                                               Marialyn Barnard, Justice